Citation Nr: 0902609	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for scars on the 
thigh, knee, and calf areas of the right leg as residual to 
third-degree burns, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right hip 
disability, to include as secondary to service-connected 
third degree burns on the right leg.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issues of entitlement to a disability rating in excess of 
40 percent for service-connected burn scars on the right leg, 
entitlement to service connection for tinnitus, and 
entitlement to service connection for a right hip disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The third-degree burn scars on the veteran's right leg are 
deep and cover an area in excess of 144 square inches.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating for scars on 
the thigh, knee, and calf areas of the right leg as residual 
to third-degree burns have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of entitlement 
to a disability rating of 40 percent for scars on the thigh, 
knee, and calf areas of the right leg as residual to third-
degree burns.  The Board further finds that additional 
evidentiary development is necessary before the issue of 
entitlement to a rating in excess of 40 percent may be 
properly considered.  This development will be discussed in 
greater detail in the remand portion contained below.

II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran is currently service-connected for scars on the 
thigh, knee, and calf areas of the right leg as residual to 
third-degree burns.  This disability has been assigned a 30 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7801 
(2008).  This code, which applies to scars other than on the 
head, face, or neck that are deep or that cause limited 
motion, assigns a 30 percent rating for scars covering an 
area or areas exceeding 72 square inches (465 sq. cm.).  A 40 
percent rating is assigned for scars covering an area or 
areas exceeding 144 square inches (929 sq. cm.).  

According to the October 2005 VA examination report, the 
veteran's scars are deep and cover a total area slightly 
greater than one square foot.  As one square foot equals 144 
square inches, the Board finds that the criteria for a 40 
percent disability rating for scars on the thigh, knee, and 
calf areas of the right leg as residual to third-degree burns 
are satisfied.  Therefore, a disability rating of 40 percent 
on the veteran's right leg is granted.  Furthermore, the 
Board finds that such rating is warranted for the entire 
period under consideration in this appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As noted above, the Board has remanded the issue of 
entitlement to a disability rating in excess of 40 percent 
for scars on the thigh, knee, and calf areas of the right leg 
as residual to third-degree burns.  Therefore, the question 
of the propriety of assigning a rating in excess of 40 
percent will not be addressed in this decision.


ORDER

Entitlement to an evaluation of 40 percent for scars on the 
thigh, knee, and calf areas of the right leg as residual to 
third-degree burns is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

As discussed in detail above, the Board has granted a 40 
percent rating for the service-connected burn scars of the 
right leg.  Although this is the maximum rating available 
under Diagnostic Code 7801 for scars that are deep or that 
cause limited motion, it is conceivable that a separate 
disability rating may be warranted under other diagnostic 
codes applicable to scars based on different manifestations.  
For example, this code does not contemplate pain as a 
manifestation of scarring.  Rather, such manifestation is 
contemplated by Diagnostic Code 7804.  Therefore, the grant 
of a 40 percent rating above does not resolve the issue on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In any event, in addition to the question of whether a rating 
in excess of 40 percent is warranted for third-degree burn 
scars on the right leg, the veteran has also claimed 
entitlement to service connection for tinnitus and for a 
right hip disability.  He essentially contends that he 
incurred tinnitus as a result of acoustic trauma suffered 
from Howitzer noise during service.  He contends that he 
injured his right hip in the same accident that caused the 
third-degree burns on his right leg.  Alternatively, he 
contends that the burn injuries caused muscle and joint 
deterioration that, in turn, aggravated a right knee 
condition and led to the right hip disability.  

However, before any of these claims may be adjudicated 
however, they must be remanded for the correction of duty to 
assist and due process deficiencies discussed below.

First, the Board notes that the veteran submitted personal 
statements from his wife, son, and sister-in-law that were 
not accompanied by a waiver of review by the agency of 
original jurisdiction (AOJ).  These letters expressly address 
the service connection claim for tinnitus and the increased 
rating claim for the right leg scars.  He has also submitted 
private medical records that have not received AOJ 
consideration.  These records discuss the veteran's right hip 
disability.  

Pursuant to 38 C.F.R. § 20.1304(c), any additional pertinent 
evidence received by the Board that has not already been 
considered by the AOJ must be referred to the AOJ for initial 
review unless there has been a waiver of such referral by the 
claimant.  The veteran has not waived AOJ consideration of 
this evidence.  The Board therefore finds that this case must 
be remanded to the AMC for initial consideration of the new 
evidence.  

Moreover, the veteran's March 2007 substantive appeal states 
that the veteran has been treated at the John J. Pershing VA 
Medical Center in Poplar Bluff, Missouri, from the early 
1960s to the present.  The claims file contains a few VA 
medical records from December 1975 and January 1976, from 
February 1984 to March 1985, and from June 1992.  The only 
other VA medical evidence of record consists of VA 
examination reports.  Therefore, the Board finds it necessary 
to remand these claims so that the veteran's VA medical 
records may be obtained.   

Accordingly, the case is REMANDED for the following action:

1. Obtain any of the veteran's VA medical 
records that have not been associated with 
the claims folder, including those from 
the John J. Pershing VA Medical Center in 
Poplar Bluff, Missouri.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant should be informed in 
writing.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the veteran's claims.  The 
readjudication must include consideration 
of all additional evidence received since 
the January 2007 Statement of the Case.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case and 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


